DETAILED ACTION
The communication dated 12/30/2021 has been entered and fully considered.
Claims 1-20 are currently pending.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Double Patenting
A rejection based on double patenting of the “same invention” type finds its support in the language of 35 U.S.C. 101 which states that “whoever invents or discovers any new and useful process... may obtain a patent therefor...” (Emphasis added). Thus, the term “same invention,” in this context, means an invention drawn to identical subject matter. See Miller v. Eagle Mfg. Co., 151 U.S. 186 (1894); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Ockert, 245 F.2d 467, 114 USPQ 330 (CCPA 1957).
A statutory type (35 U.S.C. 101) double patenting rejection can be overcome by canceling or amending the claims that are directed to the same invention so they are no longer coextensive in scope. The filing of a terminal disclaimer cannot overcome a double patenting rejection based upon 35 U.S.C. 101.
Claims 9-16 are rejected under 35 U.S.C. 101 as claiming the same invention as that of claims 9-16 of prior U.S. Patent No. 11,214,479. This is a statutory double patenting rejection.
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-8 and 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 and 18-20 of U.S. Patent No. 11,214,479. Although the claims at issue are not identical, they are not patentably distinct from each other because the limitations of claims 1-8 and 17-20 of U.S. Patent No. 11,214,479 are fully encompassed by claims 1-8 and 17-20 of the instant application.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-5, 7-8, and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Weinhold DE 3210339 A1 (henceforth referred to as Weinhold).
As for claim 1, Weinhold teaches a probe assembly configured to selectively restrict fluid flow through an outlet of a closed transfer system, the probe assembly comprising: an elongate probe body (Fig. 1: part 10) with a top end portion, a bottom end portion, an outer wall, and an internal structure defining a fluid chamber extending from the bottom end portion to the top end portion, the fluid chamber has a fluid chamber inlet at the bottom end portion extending through the outer wall into the fluid chamber and a fluid chamber outlet at the top end portion extending from the fluid chamber through the outer wall; a probe tip (Fig. 1: part 11) with a cylindrical bore configured to engage the top end portion of the elongate probe body and a probe tip outlet configured to be in fluid communication with the fluid chamber outlet; and a rotating head (Figs. 1-3: parts 14 and 16) located circumjacent to the probe tip and adjacent to the probe tip outlet and configured to rotate about the probe tip, the rotating head having an inner surface, an outer surface, and a vane (Fig. 1: parts 19-20) extending from the inner surface through the outer surface.
As for claim 3, Weinhold further teaches that the vane is a radial vane defined by a channel extending approximately tangential to the inner surface as it extends from the inner surface through the outer surface (Fig. 1).
As for claim 4, Weinhold further teaches that the rotating head comprises a plurality of vanes (Fig. 1).
As for claim 5, Weinhold further teaches that the plurality of vanes includes an axial vane and a radial vane (Fig. 1).
As for claims 7 and 19, Weinhold further teaches that the probe tip has a top surface (Fig. 1: part 12), a rinse outlet (Fig. 1: part 21) on the top surface, and a rinse fluid passage extending downward from the rinse outlet and configured to be in fluid communication with the probe tip outlet.
As for claims 8 and 20, Weinhold further teaches that the probe tip has a top surface and a drain passage extending downward from the top surface and configured to be in fluid communication with the outlet of the closed transfer system (Fig. 1).
As for claim 18, Weinhold teaches a probe assembly for use in a closed transfer system, the probe assembly comprising: a probe (Fig. 1: part 10) with an internal chamber and a chamber outlet; a probe tip (Fig. 1: part 11) with a probe tip aperture coupled to the probe with the probe tip aperture aligned with the chamber outlet; and a rotating rinse head (Figs. 1-3: parts 14 and 16) positioned circumjacent to the probe tip and having a first axial vane (Fig. 1: part 20) and a second radial vane (Fig. 1: part 19); the internal chamber, the chamber outlet, and the probe tip aperture defining a fluid passageway configured to allow passage of a fluid therethrough and from the first axial vane and the second axial vane; the first axial vane is configured to direct the fluid axially and the second radial vane is configured to direct the fluid tangentially to rotate the rotating rinse head about the probe tip.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Weinhold DE 3210339 A1 (henceforth referred to as Weinhold).
Weinhold teaches the features as per above.
As for claim 2, Weinhold differs from the instant claims in failing to teach that the vane is an axial vane defined by two parabolic walls angling upwardly and away from each other as they extend from the inner surface through the outer surface. However, absent the demonstration of any new or unobvious results, the claimed shape is considered by Examiner to be prima facie obvious as a change in shape. It is old and well known to change shapes, with no change in their respective functions, as a matter of choice which a person of ordinary skill in the art would have found obvious. See MPEP § 2144.04, IV, B. Changes in Shape.
As for claim 6, Weinhold differs from the instant claims in failing to teach that the rotating head comprises two coupled semiannular components. However, absent the demonstration of any new or unobvious results, the claimed configuration is considered by Examiner to be prima facie obvious as a duplication of parts. It is old and well known in the art to duplicate components to reduce time of a process or operation, for the process or operation to be at least twice as effective with respect to a single device component, due to size/ space design criteria, or purely for aesthetics. See MPEP § 2144.04, VI, B. Duplication of Parts.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LEVON J SHAHINIAN whose telephone number is (571)270-1384. The examiner can normally be reached M-F: 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LEVON J SHAHINIAN/Primary Examiner, Art Unit 1711